Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 Claim Status
	Claims 16-24, 26, 30, 31, 33-35 and 37-42 are currently active in the application with claims 16, 18 and 19 being amended, claims 25, 32 and 36 being cancelled, claims 23, 24, 26, 30, 31, 33 and 34 being withdrawn and claims 37-42 being added by the Applicant.
Response to Amendment
	 Applicant’s amendments were sufficient in overcoming the rejection of the claims over 35 USC 112(b) and 35 USC 112(d) but were not sufficient in placing the application in condition of allowance as detailed below.
Double Patenting
Applicant is advised that should claims 16 and 39 be found allowable, claims 40-42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22, 35 and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The instant claim is to a “supported cobalt catalyst” which should be maintained throughout the claims to differentiate the supported cobalt catalyst from “the cobalt catalyst”.
Claims 17-22, 35 and 37 recite the limitation "The catalyst of claim 16" in line 1.  There is insufficient antecedent basis for this limitation in the claims.  Instant claim 16 is to a “supported cobalt catalyst” and also to “a cobalt catalyst” and it is unknown as to what the instant claims refer back to.  Perhaps the “a cobalt catalyst” could be just “cobalt” to eliminate confusion as although cobalt is a catalytic metal, “a cobalt catalyst” 
Claim 40 recites the limitation "the catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claims and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16-20, 22, 35, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2005/0250863) hereafter Green and further in view of Ionkina et al. (US 2002/0173555) hereafter Ionkina.
	Considering Claims 16-19, 37 and 38, Green discloses a catalyst useful in any process wherein a catalyst may be used such as in Fischer-Tropsch reactions or in carbon dioxide reforming (dry) of methane [0028] and [0065] wherein the catalyst comprises cobalt [0009] and a support comprising boronitride, alumina, magnesia, titania or zirconia [0036] and [0038].  Green further discloses that the catalyst may include other components such as cerium and boron or combinations thereof as modifiers [0048].  Additionally, Green discloses that the cobalt may be present from 0.5 wt% and 50 wt% and modifiers from 0 to 5 wt% [0057] both of which encompass the instantly claimed ranges.

	Ionkina discloses boron-promoted catalysts for Fischer-Tropsch processes wherein the catalyst comprises cobalt, boron and a support comprising titania, alumina and zirconia [0015] with the cobalt present from 1 to 50 wt% [0017].  Ionkina further discloses that the inclusion of boron results in catalysts having higher selectivity and productivity with boron added to yield a weight ratio of boron to cobalt ranging from about 0.00005:1 to about 0.5:1 [0018] which falls within the instantly claimed range.  Ionkina further discloses that the boron may be added to the catalyst precursor mixture as boric acid [0044].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the boric acid of Ionkina to prepare the catalyst of Green.  The ordinary skilled artisan would have been motivated to do so with a reasonable expectation of success as both Green and Ionkina disclose the catalyst is useful in Fischer-Tropsch reactions with Green also disclosing that the boron-comprising cobalt catalyst is useful in dry reforming reactions.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 20, the significance of Green and Ionkina as applied to Claim 16 is explained above.
	Green discloses the use of cobalt nitrate hexahydrate (Examples).
	Considering Claim 22, the significance of Green and Ionkina as applied to Claim 16 is explained above.
2) with the boron being introduced to the support as various forms such as boron oxide and boric acid [0009] and (Examples) as discussed above and Example 2 and therefore discloses Co/ZrO2.
	Considering Claim 35, the significance of Green and Ionkina as applied to Claim 16 is explained above.
Green discloses that the cobalt may be present from 0.5 wt% and 50 wt% and modifiers from 0 to 5 wt% [0057] which encompass the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2005/0250863) hereafter Green in view of Ionkina et al. (US 2002/0173555) hereafter Ionkina as applied to Claim 16 and further in view of Pieterse (US 2013/0302241).
	Considering Claim 21, the significance of Green and Ionkina as applied to Claim 16 is explained above.
	Green discloses that the catalyst of Claim 16 comprises cobalt, nickel, boron and zirconia (ZrO2)with the boron being introduced to the support as various forms such as boron oxide and boric acid [0009] and (Examples) as discussed above.
	Green does not disclose the boron as being sodium borohydride or ammonium borohydride.


alkali metal | Definition, Properties, & Facts | Britannica
https://www.britannica.com › Science › Chemistry

alkali metal, any of the six chemical elements that make up Group 1 (Ia) of the periodic table—namely, lithium (Li), sodium (Na), potassium (K)

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize an alkali metal borohydride such as sodium borohydride as taught by Pieterse to incorporate boron into the catalyst of Green.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2005/0250863) hereafter Green in view of Ionkina et al. (US 2002/0173555) hereafter Ionkina as applied to Claim 16 and further in view of Xu et al. (WO 2015/103851) hereafter Xu refer to US 2016/0332953.
	Considering Claim 39, the significance of Green and Ionkina as applied to Claim 16 is explained above.
	Green discloses a nickel/cobalt catalyst on an alumina or magnesia support [0009] and [0038] but does not disclose the use of a capping agent.
	Xu discloses a process for preparing a cobalt/nickel catalyst on a carrier of alumina or magnesia [0020] to [0022] wherein a capping agent is supplied as well as 
The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2005/0250863) hereafter Green and further in view of Ionkina et al. (US 2002/0173555) hereafter Ionkina and Xu et al. (WO 2015/103851) hereafter Xu refer to US 2016/0332953.
	Considering Claims 40-42, Green discloses a catalyst useful in any process wherein a catalyst may be used such as in Fischer-Tropsch reactions or in carbon dioxide reforming (dry) of methane [0028] and [0065] wherein the catalyst comprises cobalt [0009] and a support comprising boronitride, alumina, magnesia, titania or zirconia [0036] and [0038].  Green further discloses that the catalyst may include other components such as cerium and boron or combinations thereof as modifiers [0048].  Additionally, Green discloses that the cobalt may be present from 0.5 wt% and 50 wt% and modifiers from 0 to 5 wt% [0057] both of which encompass the instantly claimed ranges.
	Green does not disclose the boron source or the use of a capping agent.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the boric acid of Ionkina to prepare the catalyst of Green.  The ordinary skilled artisan would have been motivated to do so with a reasonable expectation of success as both Green and Ionkina disclose the catalyst is useful in Fischer-Tropsch reactions with Green also disclosing that the boron-comprising cobalt catalyst is useful in dry reforming reactions.
	Xu discloses a process for preparing a cobalt/nickel catalyst on a carrier of alumina or magnesia [0020] to [0022] wherein a capping agent is supplied as well as cetyl trimethyl ammonium bromide [0041] and although Xu discloses its use as a stabilizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the substance would have capping capabilities as it known that a substance and all it properties are inseparable.
The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 

	In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
Applicant argues beginning on page 6 as to surprising and unexpected results and cites instant example 3 as support.  The Examiner points out that these results are not commensurate in scope with the claim and one would not necessarily expect similar results over the entire range as claimed.  Additionally, it is known to the ordinary skilled artisan that boron acts as a catalyst stabilizer thereby improving catalyst performance as taught by Ionkina (Examples and Tables).
Arguments presented by the Applicant as to the use of Xu and Bert are moot as neither were utilized.
Conclusion
	Claims 16-22, 35 and 37-42 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732